5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
                3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

        (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                    )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
                  )257+(6,;7+&,5&8,7
                    BBBBBBBBBBBBBBBBB


 81,7(' 67$7(6 2) $0(5,&$        ;
           3ODLQWLII$SSHOOHH     
                                   
                                      1R
            Y                     
                                    !
                                   
 /8&$6 3(/$<2/$1'(52             
          'HIHQGDQW$SSHOODQW 
                                  1
       $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
   IRUWKH(DVWHUQ'LVWULFWRI7HQQHVVHHDW*UHHQHYLOOH
     1R²7KRPDV*+XOO'LVWULFW-XGJH
                6XEPLWWHG1RYHPEHU
                'HFLGHGDQG)LOHG$SULO
 %HIRUH-21(61(/621DQG'$8*+75(&LUFXLW
                      -XGJHV
                       BBBBBBBBBBBBBBBBB
                            &2816(/
21%5,()'RXJODV/3D\QH*UHHQHYLOOH7HQQHVVHHIRU
$SSHOODQW  *X\ : %ODFNZHOO $66,67$17 81,7('
67$7(6$77251(*UHHQHYLOOH7HQQHVVHHIRU$SSHOOHH

    
     7KLV RSLQLRQ ZDV VXEPLWWHG WR WKH FRXUW SULRU WR -XGJH 1DWKDQLHO 5
-RQHV¶ GHSDUWXUH IURP WKH FRXUW HIIHFWLYH 0DUFK  



                                   
     8QLWHG6WDWHVY3HOD\R/DQGHUR                1R

                     BBBBBBBBBBBBBBBBB
                         23,1,21
                     BBBBBBBBBBBBBBBBB
  1$7+$1,(/5-21(6&LUFXLW-XGJH'HIHQGDQW/XFDV
3HOD\R/DQGHUR ³/DQGHUR´ ZDV FKDUJHG LQ D WKUHH FRXQW
LQGLFWPHQWLQWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH(DVWHUQ
'LVWULFW RI 7HQQHVVHH ZLWK SRVVHVVLRQ RI D ILUHDUP E\ D
SURKLELWHGSHUVRQLQYLRODWLRQRI86&J$
DQG D SRVVHVVLRQ RI WZR IRUJHG DOLHQ UHJLVWUDWLRQ
UHFHLSW FDUGV LQ YLRODWLRQ RI  86&  D DQG
SRVVHVVLRQRIDFRXQWHUIHLW6RFLDO6HFXULW\FDUGLQYLRODWLRQRI
86&D/DQGHURHQWHUHGDFRQGLWLRQDOJXLOW\
SOHD RQ DOO WKUHH FRXQWV  2Q DSSHDO /DQGHUR FRQWHVWV WKH
GHQLDORIKLVPRWLRQWRVXSSUHVVHYLGHQFHVHL]HGGXULQJWKH
VHDUFK RI KLV UHVLGHQFH SXUVXDQW WR D VHDUFK ZDUUDQW
FKDOOHQJLQJ ERWK WKH VXIILFLHQF\ RI WKH ZDUUDQW DQG WKH
PDQQHU RI LWV H[HFXWLRQ  )RU WKH IROORZLQJ UHDVRQV ZH
DIILUP
                      ,%$&.*5281'
   ,Q  WKH 7HQQHVVHH %XUHDX RI ,QYHVWLJDWLRQ ³7%,´
UHFHLYHGLQIRUPDWLRQWKDWDQ+LVSDQLFPDOHQDPHG³-HVVLH´
ZDV GHDOLQJ FRFDLQH LQ HDVW 7HQQHVVHH  'XULQJ DQ LQLWLDO
XQGHUFRYHU SKDVH 7%, $JHQW 0LNH +DQQRQ PDGH WKUHH
SXUFKDVHVRIVHYHUDORXQFHVRIFRFDLQHIURP-HVVLH7KHWKUHH
WUDQVDFWLRQVRFFXUUHGDW-LP¶V0DUNHWLQ+DPEOHQ&RXQW\
7HQQHVVHHDQGDW+DUORII)DUPVLQ&RFNH&RXQW\7HQQHVVHH
$OO ZHUH FRQGXFWHG LQ (QJOLVK  7KHUHDIWHU -HVVLH RIIHUHG
$JHQW+DQQRQDNLORJUDPRIFRFDLQHEXWGLVDSSHDUHGEHIRUH
WKHGHDOZDVFRPSOHWHG
  ,Q 'HFHPEHU  D 7%, LQIRUPDQW UHSRUWHG WKDW -HVVLH
ZDVOLYLQJZLWKRWKHUVLQDPRELOHKRPHLQ+DPEOHQ&RXQW\
DQGVHOOLQJFRFDLQHDQGPDULMXDQD2Q-DQXDU\D7%,
LQIRUPDQWZHQWWRWKHPRELOHKRPHDQGSXUFKDVHGDTXDQWLW\
RI PDULMXDQD IURP -HVVLH ZKR DOVR RIIHUHG WR VHOO WKH
LQIRUPDQWFRFDLQHLQWKHIXWXUH7KHLQIRUPDQWZDVGLUHFWHG
DQGPRQLWRUHGE\WKH7%,DQGORFDOODZHQIRUFHPHQWRIILFLDOV
1R             8QLWHG6WDWHVY3HOD\R/DQGHUR           

$JHQW+DQQRQZDVDPHPEHURIWKHVXUYHLOODQFHWHDPZKR
ZHUH ORFDWHG LQ SODLQ YLHZ RI WKH PRELOH KRPH  $IWHU WKH
GUXJSXUFKDVHWKHLQIRUPDQWGHVFULEHGWKHLQVLGHRIWKHWUDLOHU
WR $JHQW +DQQRQ DQG UHSRUWHG WKDW WKHUH ZDV DW OHDVW RQH
ILUHDUPSUHVHQW
   2Q -DQXDU\   $JHQW +DQQRQ DSSOLHG IRU DQG
UHFHLYHGDVWDWHVHDUFKZDUUDQWIURPD*HQHUDO6HVVLRQV&RXUW
MXGJHLQ+DPEOHQ&RXQW\7KHZDUUDQWZDVVXSSRUWHGE\D
GHWDLOHG DIILGDYLW DQG VRXJKW PDULMXDQD PRQH\ DQG RWKHU
LWHPV GHULYHG IURP WKH VDOH RI FRQWUROOHG VXEVWDQFHV  7KH
ZDUUDQWDOVRGHVFULEHGWKHPRELOH KRPHWREHVHDUFKHGE\
ORFDWLRQPDUNLQJVDQGFKDUDFWHULVWLFV7KHVHDUFKZDUUDQW
LGHQWLILHGWKHLWHPVWREHVHL]HGDVEHLQJORFDWHG
  LQWKH UHVLGHQFHRFFXSLHGE\-HVVLH/HJDO1DPH
  8QNQRZQDOLDVORFDWHGLQ+DPEOHQ&RXQW\7HQQHVVHH
  DQGIRXQGE\WKHIROORZLQJGLUHFWLRQV
  6WDUWLQJDWWKHLQWHUVHFWLRQRI(DVW0RUULV%RXOHYDUGDQG
  6RXWK &XPEHUODQG 6WUHHW 7UDYHO 6RXWK RQ 6
  &XPEHUODQGDSSUR[LPDWHO\PLOHVWR3LQHEURRN5RDG
  7XUQ ULJKW RQWR 3LQHEURRN 5RDG DQG WUDYHO :HVW
  DSSUR[LPDWHO\PLOHVWR6XOSKXU6SULQJV5RDG7XUQ
  ULJKW RQWR 6XOSKXU 6SULQJV 5RDG DQG WUDYHO QRUWK
  DSSUR[LPDWHO\PLOHVWR0DH&ROOLQV5RDG7XUQULJKW
  RQWR 0DH &ROOLQV 5RDG DQG WUDYHO DSSUR[LPDWHO\ 
  PLOHVWRWKHIRXUWKPRELOHKRPHRQWKHOHIW7KHPRELOH
  KRPHLVZKLWHZLWKSDOHJUHHQWULPZLWKDZRRGHQGHFN
  RQ WKH IURQW  7KH QXPEHU  LV GLVSOD\HG XQGHU D
  ZLQGRZDLUFRQGLWLRQHURQWKHULJKWHQGRIWKHPRELOH
  KRPHDVVHHQIURPWKHVWUHHW7KHDFWXDODGGUHVVRIWKH
  PRELOHKRPHSDUNLV0DH&ROOLQV5RDG
$GGLWLRQDOO\ D SKRWR RI WKH WUDLOHU ZDV DWWDFKHG WR WKH
ZDUUDQW
  2Q-DQXDU\WKHZDUUDQWZDVH[HFXWHGE\VWDWHDQG
ORFDOODZHQIRUFHPHQWRIILFHUV7KHVHDUFKWHDPFRQVLVWHGRI
$JHQW +DQQRQ DV WHDP OHDGHU DQG RWKHU 7%, DQG
0RUULVWRZQ 7HQQHVVHH 3ROLFH 'HSDUWPHQW 2IILFHUV  7KH
     8QLWHG6WDWHVY3HOD\R/DQGHUR               1R      1R             8QLWHG6WDWHVY3HOD\R/DQGHUR         

RIILFHUVSDUNHGDVKRUWGLVWDQFHIURPWKHPRELOHKRPHDQGGLG        ZHUHLGHQWLILHGDQGWKHSUHPLVHVZHUHVHFXUHGWKRVHSHUVRQV
QRWXVHIODVKLQJOLJKWVRUVLUHQV7KHRIILFHUVZHUHDZDUHWKDW     DQGWKHULIOHLQVLGHWKHPRELOHKRPHSRVHGDOHJLWLPDWHWKUHDW
D KRPLFLGH VXVSHFW QDPHG ³-RVH´ PLJKW EH LQ WKH PRELOH      WRWKHRIILFHUV¶VDIHW\7KHUHZDVDOVRDUHDVRQDEOHOLNHOLKRRG
KRPH$OORIWKHRIILFHUVZRUHFORWKLQJWKDWLGHQWLILHGWKHP        RI GHVWUXFWLRQ RI HYLGHQFH  7KH H[LVWHQFH RI H[LJHQW
DVODZHQIRUFHPHQWRIILFLDOV$VWKHRIILFHUVDSSURDFKHGWKH       FLUFXPVWDQFHV MXVWLILHG WKH WLPH EHWZHHQ WKH NQRFN DQG
WUDLOHUWKH\KHDUGVHYHUDOSHRSOHWDONLQJDQGPRYLQJDURXQG         DQQRXQFHPHQW DQG WKH RIILFHUV¶ HQWUDQFH LQWR WKH PRELOH
LQVLGH7KHUHZDVDVFUHHQGRRURQWKHPRELOHKRPHEXWWKH           KRPH7KHUHIRUHWKHGLVWULFWFRXUWSURSHUO\GHWHUPLQHGWKDW
IURQWGRRUZDVRSHQ7KHRIILFHUVFRXOGREVHUYHWKURXJKWKH         WKHRIILFHUVDFWHGUHDVRQDEO\LQWKHLUHQWU\RIWKHSUHPLVHV
RSHQGRRULQGLYLGXDOVLQWKHOLYLQJURRPDUHDRIWKHWUDLOHU
7KHRIILFHUVNQRFNHGRQWKHGRRUDQGDQQRXQFHGLQ(QJOLVK                                 ,,,&21&/86,21
³3ROLFHVHDUFKZDUUDQW´7KH\ZDLWHGWKUHHWRIRXUVHFRQGV
DQGWKHQHQWHUHGWKHWUDLOHUWKURXJKWKHXQORFNHGVFUHHQGRRU         )RU WKH IRUHJRLQJ UHDVRQV ZH DIILUP WKH GLVWULFW FRXUW¶V
7KHRIILFHUVRUGHUHGHYHU\RQHWRJHWGRZQRQWKHIORRU7KH         GHQLDORI/DQGHUR¶VPRWLRQWRVXSSUHVV
LQGLYLGXDOV FRPSOLHG ZLWK WKH RIILFHUV¶ LQVWUXFWLRQV  7KH
RIILFHUV LGHQWLILHG -HVVLH ZKR LV -HVXV =DYDOD+HUQDQGH]
³+HUQDQGH]´DOVRNQRZQDV³-HVXV=DYDOD2QWLYHURV´DQG
/DQGHURDOVRNQRZQDV³/XFDV/DQGHUR3HOD\R´-RVHZDV
DOVRSUHVHQWDORQJZLWKWZRZRPHQDQGFKLOGUHQ$OORIWKH
PDOHVXEMHFWVZHUHVHDUFKHG$ORDGHG/RULFLQPLOOLPHWHU
KDQGJXQZDVIRXQGRQ+HUQDQGH]DQGDORDGHG6PLWKDQG
:HVVRQ  FDOLEHU UHYROYHU ZDV IRXQG LQ /DQGHUR¶V
SRVVHVVLRQ  /DQGHUR DOVR KDG WZR FRXQWHUIHLW DOLHQ
UHJLVWUDWLRQ UHFHLSW FDUGV )RUP , DQG D FRXQWHUIHLW
8QLWHG 6WDWHV 6RFLDO 6HFXULW\ FDUG ZKLFK ZHUH VHL]HG  $
TXDQWLW\RIPDULMXDQDZDVDOVRIRXQGLQ/DQGHUR¶VEHGURRP
DQGRQ+HUQDQGH]
   7KHRIILFHUVVHL]HGWKHPDULMXDQDKDQGJXQVDQGDQ6.6
ULIOH IRXQG LQ +HUQDQGH]¶V EHGURRP 7KH RIILFHUV DUUHVWHG
+HUQDQGH]DQG/DQGHURRQVWDWHGUXJDQGZHDSRQVFKDUJHV
$IWHUWKHDUUHVWVWKHSROLFHGHWHUPLQHGWKDW+HUQDQGH]DQG
/DQGHURZHUHLQWKH8QLWHG6WDWHVLOOHJDOO\DQGVXEVHTXHQWO\
QRWLILHGWKH,PPLJUDWLRQDQG1DWXUDOL]DWLRQ6HUYLFH³,16´
7KHPHQZHUHODWHULQWHUYLHZHGLQ6SDQLVKE\DQ,16DJHQW
DQGDIWHUZDLYLQJWKHLUFRQVWLWXWLRQDOULJKWVDGPLWWHGWKHLU
DOLHQVWDWXVDQGGUXJDQGILUHDUPVSRVVHVVLRQ
  /DQGHURZDVFKDUJHGLQDWKUHHFRXQWLQGLFWPHQWLQWKH
8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH (DVWHUQ 'LVWULFW RI
7HQQHVVHHZLWKSRVVHVVLRQRIDILUHDUPE\DSURKLELWHGSHUVRQ
    8QLWHG6WDWHVY3HOD\R/DQGHUR                    1R        1R             8QLWHG6WDWHVY3HOD\R/DQGHUR           

DQQRXQFLQJ  7KH SROLFH GR QRW GHQ\ WKLV DVVHUWLRQ  7KH          LQ YLRODWLRQ RI  86&  J$ DQG D
SROLFH DUJXH KRZHYHU  WKDW WKH H[LVWLQJ H[LJHQW                    SRVVHVVLRQRIWZRIRUJHGDOLHQUHJLVWUDWLRQUHFHLSWFDUGVLQ
FLUFXPVWDQFHV H[FXVHG WKHLU IDLOXUH WR ZDLW D UHDVRQDEOH             YLRODWLRQ RI  86&  D DQG SRVVHVVLRQ RI D
DPRXQWRIWLPHEHIRUHHQWHULQJ                                             FRXQWHUIHLW 6RFLDO 6HFXULW\ FDUG LQ YLRODWLRQ RI  86&
                                                                            D
  ,QWKHLQVWDQWFDVHWKHIRUFLEOHHQWU\ZDVUHDVRQDEOH$OORI
WKHRIILFHUVZHUHGUHVVHGDVODZHQIRUFHPHQWRIILFLDOVDQGKDG                /DQGHUR ILOHG D PRWLRQ WR VXSSUHVV WKH HYLGHQFH VHL]HG
EDGJHVGLVSOD\HGRQWKHLUXQLIRUPV7KHRIILFHUVNQRFNHGRQ                ZKLFK ZDV XOWLPDWHO\ GHQLHG  +H ODWHU SOHDGHG JXLOW\ DV
WKHGRRUDQGDQQRXQFHGWKHLUSUHVHQFHDQGDXWKRULW\DVZHOO                FKDUJHGLQWKHLQGLFWPHQWEXWDVSDUWRIKLVSOHDDJUHHPHQW
DVWKHLUSXUSRVHWRH[HFXWHWKHVHDUFKZDUUDQW)ROORZLQJWKLV             UHVHUYHG WKH ULJKW WR DSSHDO WKH GHQLDO RI KLV PRWLRQ WR
DQQRXQFHPHQW WKH\ ZDLWHG WKUHH WR IRXU VHFRQGV EHIRUH               VXSSUHVV XQGHU )(' 5 &5,0 3 D  /DQGHUR ZDV
HQWHULQJWKHXQORFNHGVFUHHQGRRU7KHRIILFHUVZHUHMXVWLILHG             VHQWHQFHG WR WKUHH FRQFXUUHQW HLJKWHHQPRQWK WHUPV WR EH
LQWKHLUDFWLRQVEHFDXVHWKH\NQHZWKDWDWOHDVWRQHILUHDUP                IROORZHGE\WKUHH\HDUVRIFRQGLWLRQDOVXSHUYLVHGUHOHDVH2Q
ZDVSUHVHQWLQWKHKRPHWKDWWKHUHZHUHGUXJVLQWKHKRPH                  DSSHDOKHDUJXHVWKDWWKHGLVWULFWFRXUW¶VGHQLDORIKLVPRWLRQ
WKDWFRXOGKDYHHDVLO\EHHQGLVSRVHGRIDQGWKDWWKHUHPLJKW               WR VXSSUHVV ZDV HUURQHRXV  )RU WKH IROORZLQJ UHDVRQV ZH
KDYHEHHQDKRPLFLGHVXVSHFWLQWKHKRPH$FFRUGLQJO\WKH                DIILUP
HQWU\ZDVUHDVRQDEOHXQGHUWKHFLUFXPVWDQFHV
                                                                                                   ,,',6&866,21
   /DQGHURDOVRDVVHUWVWKDWWKHRIILFHUVZKRSDUWLFLSDWHGLQWKH
H[HFXWLRQRIWKHVHDUFKZDUUDQWYLRODWHG:LOVRQEHFDXVHWKH                    ,Q UHYLHZLQJ D PRWLRQ WR VXSSUHVV ZH UHYLHZ IDFWXDO
ULIOHWKDWZDVVHL]HGIURPWKHUHVLGHQFHZDVQRWLQDSRVLWLRQ              ILQGLQJVIRUFOHDUHUURUZHUHYLHZOHJDOGHWHUPLQDWLRQVGH
WRHQGDQJHUWKHRIILFHUV7RVXSSRUWKLVDUJXPHQWKHFLWHV                QRYR8QLWHG6WDWHVY:LOOLDPV)GWK
8QLWHG 6WDWHV Y 'LFH  )G  WK &LU   DQG         &LU7KHGLVWULFWFRXUW¶VIDFWXDOILQGLQJVDUHRYHUWXUQHG
DUJXHV WKDW LW LV IDFWXDOO\ VLPLODU WR WKH LQVWDQW PDWWHU  ,Q   RQO\ LI WKH UHYLHZLQJ FRXUW KDV WKH ³GHILQLWH DQG ILUP
'LFHWKHFRXUWKHOGWKDWWKHNQRFNDQGDQQRXQFHUHTXLUHPHQW                FRQYLFWLRQWKDWDPLVWDNHKDVEHHQFRPPLWWHG´8QLWHG6WDWHV
ZDVXQQHFHVVDU\RQO\ZKHUHWKHUHVLGHQFHRFFXSDQWVNQRZ                     Y:RUOH\)GWK&LU
WKHRIILFHU¶VDXWKRULW\DQGSXUSRVHRURIILFHUVKDGMXVWLILHG
EHOLHIVWKDWWKHLUVDIHW\HYLGHQFHRUWKHOLNHOLKRRGRIHVFDSH               7KH VROH LVVXH RQ DSSHDO LV ZKHWKHU WKH VHDUFK ZDUUDQW
LV LQ TXHVWLRQ  ,G DW    /DQGHUR¶V UHOLDQFH RQ 'LFH LV   FRPSOLHG ZLWK WKH )RXUWK $PHQGPHQW DQG DGHTXDWHO\
PLVSODFHG KRZHYHU  EHFDXVH WKHUH DUH VLJQLILFDQW IDFWXDO           GHVFULEHGWKHPRELOHKRPHWREHVHDUFKHG,QWKHLQVWDQWFDVH
GLIIHUHQFHVEHWZHHQ'LFHDQGWKHFDVHQRZEHIRUHXV:KLOH                 WKHGHIHQGDQWFRQWHQGVWKDWWKHGLVWULFWFRXUWHUUHGLQGHQ\LQJ
WKHRIILFHUVKHUHZHUHUHDGLO\LGHQWLILDEOHDVODZHQIRUFHPHQW              KLVPRWLRQWRVXSSUHVVVHL]HGHYLGHQFH/DQGHURSXWVIRUWK
RIILFLDOVWKHRIILFHUVLQ'LFHZHUHQRWLQXQLIRUP/LNHZLVH             WZRUHDVRQVZK\WKHHYLGHQFHZDVREWDLQHGDVDUHVXOWRIDQ
LQWKHSUHVHQWFDVHWKHRFFXSDQWVRIWKHPRELOHKRPHDQGWKH               XQODZIXO VHDUFK DQG VHL]XUH LQ YLRODWLRQ RI KLV )RXUWK
RIILFHUVFRXOGVHHHDFKRWKHUEXWWKHRFFXSDQWVDQGRIILFHUVLQ             $PHQGPHQWULJKWV+HILUVWDUJXHVWKDWWKHVHDUFKZDUUDQW
'LFH FRXOG QRW VHH RQH DQRWKHU  7KXV WKH 'LFH UXOH LV          ZDVFRQVWLWXWLRQDOO\GHIHFWLYHEHFDXVHLWIDLOHGWRGHVFULEHWKH
LQDSSOLFDEOHWRWKLVFDVH                                                  SUHPLVHVWREHVHDUFKHGZLWKVXIILFLHQWSDUWLFXODULW\/DQGHUR
                                                                            DOVRFRQWHQGVWKDWWKHRIILFHU¶VHQWU\LQWRKLVUHVLGHQFHGXULQJ
 +HUHWKHIRUFLEOHHQWU\GLGQRWYLRODWH/DQGHUR¶V)RXUWK                  VHUYLFH RI WKH VHDUFK ZDUUDQW ZDV D FOHDU YLRODWLRQ RI WKH
$PHQGPHQWULJKWV8QWLOWKHSHUVRQVLQVLGHWKHPRELOHKRPH                 NQRFNDQGDQQRXQFHUXOH+LVDUJXPHQWVODFNPHULWRQERWK
                                                                            LVVXHV
      8QLWHG6WDWHVY3HOD\R/DQGHUR                1R    1R               8QLWHG6WDWHVY3HOD\R/DQGHUR           

$6XIILFLHQWGHVFULSWLRQRISUHPLVHVWREHVHDUFKHG               DIWHU D NQRFN DQG DQQRXQFH EHIRUH SK\VLFDOO\ HQWHULQJ D
                                                                     UHVLGHQFH8QLWHG6WDWHVY)LQFK)GWK&LU
   /DQGHURILUVWFRQWHQGVWKDWWKHZDUUDQWZDVGHILFLHQWXQGHU       :KDWLVUHDVRQDEOHGHSHQGVDQGPD\YDU\EDVHGXSRQ
WKH)RXUWK$PHQGPHQWEHFDXVHQHLWKHUWKHZDUUDQWQRUWKH             WKH SDUWLFXODU FLUFXPVWDQFHV RI WKH VLWXDWLRQ LQ TXHVWLRQ
VXSSRUWLQJ DIILGDYLW DFFXUDWHO\ GHVFULEHG WKH SODFH WR EH     :LOVRQ86DW
VHDUFKHG7KHZDUUDQWVSHFLILHGWKDWWKHSODFHWREHVHDUFKHG
ZDV0DH&ROOLQV5RDG/DQGHURDUJXHVWKDWWKHWUDLOHU             7KLV FRXUW KDV ORQJ KHOG WKDW WKH NQRFN DQG DQQRXQFH
ZLWKWKHQXPEHUXQGHUWKHZLQGRZDLUFRQGLWLRQHUZDV             UHTXLUHPHQW LV VXIILFLHQWO\ FRPSOLHG ZLWK ZKHQ RIILFHUV
³LQDOOOLNHOLKRRG0DH&ROOLQV5RDG/RW´,QWKH           LPPHGLDWHO\ HQWHU WKH SUHPLVHV DIWHU NQRFNLQJ DQG
DOWHUQDWLYHKHDUJXHVWKDWWKHWUDLOHUWKDWZDVVHDUFKHGZDV        DQQRXQFLQJ8QLWHG6WDWHVY1DERUV)G
QRWHYHQRQ0DH&ROOLQV5RDG(LWKHUZD\/DQGHURFRQWHQGV          WK&LU)RUFLEOHHQWULHVZLWKRXWDQQRXQFHPHQWRI
WKDWWKHZDUUDQWIDLOHGWRDGHTXDWHO\GHVFULEHGWKHSUHPLVHVWR      SXUSRVH DQG D UHIXVDO RI DGPLWWDQFH KDYH EHHQ DSSURYHG
EHVHDUFKHGZLWKVXIILFLHQWSDUWLFXODULW\                           ZKHUH³WKHUHZRXOGEHDGDQJHUWRWKHRIILFHUWKHUH
                                                                     ZRXOGEHGDQJHURIIOLJKWRUGHVWUXFWLRQRIHYLGHQFHD
  ,QGHQ\LQJWKHPRWLRQWRVXSSUHVVWKHGLVWULFWFRXUWKHOG         YLFWLPRUVRPHRWKHUSHUVRQLVLQSHULORULWZRXOGEHD
WKDWWKHVHDUFKZDVSURSHUEHFDXVH                                 XVHOHVVJHVWXUHVXFKDVZKHQWKHSHUVRQZLWKLQDOUHDG\NQHZ
                                                                     WKHRIILFHU¶VDXWKRULW\DQGSXUSRVH´8QLWHG6WDWHVY%DWHV
    $OO WKH WUDLOHUV DUH ZLWKLQ FOHDU YLHZ RI 0DH &ROOLQV    )G   WK &LU  FLWDWLRQV RPLWWHG ,Q
    5RDGLQGHHGWKHVXEMHFWWUDLOHULVQRPRUHWKDQILIW\WR      1DERUV WKH DJHQWV NQRFNHG RQ WKH GHIHQGDQW¶V DSDUWPHQW
    VHYHQW\ILYH\DUGVIURP0DH&ROOLQV5RDG7KXVLWZDV          GRRUDQQRXQFHGWKHLUSUHVHQFHDQGDXWKRULW\DQGHQWHUHGWKH
    DFFXUDWH WR VWDWH WKDW WKH VXEMHFW WUDLOHU ZDV RQ 0DH   DSDUWPHQW)GDW7KHGHIHQGDQWILUHGWZRULIOH
    &ROOLQV 5RDG VLQFH 0DH &ROOLQV 5RDG ZDV WKH RQO\        VKRWVDWDQRIILFHUKLWWLQJKLPRQFHLQWKHULJKWFKHHNDVWKH
    SXEOLFURDGE\ZKLFKRQHFRXOGWUDYHOWRWKHWUDLOHU$         GHIHQGDQWIOHGWKHVHFRQGVWRU\DSDUWPHQWE\MXPSLQJRXWRI
    UHDVRQDEOHSHUVRQZRXOGFRQFOXGHWKDWWKLVWUDLOHUSDUN          DEDWKURRPZLQGRZ$VHDUFKRIWKHDSDUWPHQWSURGXFHGWKH
    ZDV ³RQ´ 0DH &ROOLQV 5RDG«>7@KH WUDLOHU ZDV               ULIOH WKH GHIHQGDQW ILUHG DW WKH LQMXUHG RIILFHU D SLVWRO DQG
    GHVFULEHGDVDZKLWHPRELOHKRPHZLWKSDOHJUHHQWULP           DPPXQLWLRQDVFDOHORDGHGZLWKFUDFNFRFDLQHDQGFRFDLQH
    ZLWK D ZRRGHQ GHFN RQ WKH IURQW 7KH VXEMHFW WUDLOHU    GLVWULEXWLRQ SDUDSKHUQDOLD  7KH FRXUW IRXQG WKDW JLYHQ WKH
    PDWFKHGWKLVGHVFULSWLRQSHUIHFWO\6HFRQGWKHZDUUDQW         IDFWVEHIRUHWKHRIILFHUVLQFOXGLQJWKHWKUHDWWRWKHLUVDIHW\
    QRWHGWKDWWKHQXPEHUV³´DSSHDUHGRQWKHULJKWHQG           WKH VDIHW\ RI RWKHUV DQG WKH QHHG WR SUHVHUYH QDUFRWLFV
    RI WKH WUDLOHU  7KRVH QXPEHUV ZHUH SUHVHQW DQG WKH     HYLGHQFHWKHRIILFHUVVXIILFLHQWO\FRPSOLHGZLWKWKHNQRFN
    GHVFULSWLRQZDVDFFXUDWH«$Q\RQHJLYHQDFRS\RIWKLV          DQG DQQRXQFH UHTXLUHPHQW  ,G DW   7KH FRXUW
    GHVFULSWLRQZRXOGKDYHIRXQGDQGLGHQWLILHGWKHVXEMHFW         GHWHUPLQHG WKDW D IRUFHG HQWU\ PRPHQWV DIWHU WKH
    WUDLOHUZLWKHDVH«7KHGHVFULSWLRQLQWKLVVHDUFKZDUUDQW       DQQRXQFHPHQW LV SHUPLVVLEOH  EHFDXVH RI H[LJHQW
    WKURXJKO\ VDWLVILHV WK>H SDUWLFXODULW\@ UHTXLUHPHQW«        FLUFXPVWDQFHV ZKHUH WKH GHIHQGDQW  ZDV VXVSHFWHG RI
    >7@KHUH ZHUH RWKHU FLUFXPVWDQFHV DSDUW IURP WKH           WUDIILFNLQJLQGUXJVZKLFKFRXOGKDYHHDVLO\EHHQGLVSRVHGRI
    GHVFULSWLRQLQWKHVHDUFKZDUUDQWLWVHOIWKDWFRPSOHWHO\        ZDVNQRZQWRSRVVHVVDILUHDUPZRUHDEXOOHWSURRI
    HOLPLQDWHGWKHSRVVLELOLW\WKDWWKHZURQJWUDLOHUZRXOGEH       YHVWDQGZDVDSUHYLRXVO\FRQYLFWHGIHORQ,G
    VHDUFKHG6SHFLILFDOO\WKHVHRIILFHUVKDGREVHUYHGWKLV
    WUDLOHU IRU GD\V DQG KDG VXUYHLOOHG DQG HOHFWURQLFDOO\     /DQGHURDVVHUWVWKDWWKHSROLFHGLGQRWZDLWDUHDVRQDEOH
    PRQLWRUHGDGUXJWUDQVDFWLRQWKDWRFFXUUHGZLWKLQ               DPRXQWRIWLPHEHIRUHHQWHULQJWKHWUDLOHUDIWHUNQRFNLQJDQG
    8QLWHG6WDWHVY3HOD\R/DQGHUR                  1R       1R             8QLWHG6WDWHVY3HOD\R/DQGHUR           

DFFXUDWH VXFK FRQMHFWXUH LV LPPDWHULDO WR WKH RIILFHUV           :HDJUHHZLWKWKHGLVWULFWFRXUWWKDWWKH)RXUWK$PHQGPHQW
LGHQWLI\LQJWKHPRELOHKRPHZLWKUHDVRQDEOHHIIRUW                      ZDVQRWYLRODWHGDQGWKHPRWLRQWRVXSSUHVVVKRXOGEHGHQLHG
   ,QWKHSUHVHQWFDVHDVLQ'XUNDGGLWLRQDOFLUFXPVWDQFHV                 7KH)RXUWK$PHQGPHQWSURWHFWV³>W@KHULJKWRIWKHSHRSOH
LQGLFDWHWKDWWKHUHZRXOGQRWKDYHEHHQDPLVWDNHQVHDUFKRI             WR EH VHFXUH LQ WKHLU SHUVRQV KRXVHV SDSHUV DQG HIIHFWV
RWKHUSUHPLVHV$JHQW+DQQRQZDVWKHWHDPOHDGHUDWWKH                 DJDLQVWXQUHDVRQDEOHVHDUFKHVDQGVHL]XUHV«>1@RZDUUDQWV
VHDUFK+HKDGSUHSDUHGWKHDIILGDYLWLQFRUSRUDWHGLQWRWKH             VKDOO LVVXH EXW XSRQ SUREDEOH FDXVH VXSSRUWHG E\ RDWK RU
ZDUUDQWZKLFKVSHFLILHGWKDW-HVVLHZDVWKHRFFXSDQWRIWKH             DIILUPDWLRQ DQG SDUWLFXODUO\ GHVFULELQJ WKH SODFH WR EH
WUDLOHU  +H KDG DOVR SUHYLRXVO\ FRQGXFWHG XQGHUFRYHU             VHDUFKHGDQGWKHSHUVRQVRUWKLQJVWREHVHL]HG´86&2167
WUDQVDFWLRQVZLWK-HVVLHDQGKDGPRQLWRUHGWKHLQIRUPDQW¶V              DPHQG,9Stanford v. Texas, 379 U.S. 476, 485-86 (1965).
UHFHQWPDULMXDQDSXUFKDVHIURP-HVVLHDWWKHORFDWLRQMXVWGD\V          7RGHWHUPLQHZKHWKHUVXFKDGHVFULSWLRQLVFRQVWLWXWLRQDOO\
EHIRUH WKH DSSOLFDWLRQ IRU WKH ZDUUDQW  ,W DSSHDUV WKDW DOO   YDOLGDMXGJHPXVWDVN³ZKHWKHUWKHSODFHWREHVHDUFKHGLV
UHDVRQDEOHVWHSVZHUHWDNHQWRHQVXUHWKDWWKHUHFRXOGQRWEH            GHVFULEHGZLWKVXIILFLHQWSDUWLFXODULW\WRHQDEOHWKHH[HFXWLQJ
DPLVWDNHQVHDUFKRIRWKHUSUHPLVHVKHUH                               RIILFHU WR ORFDWH DQG LGHQWLI\ WKH SUHPLVHV ZLWK UHDVRQDEOH
                                                                         HIIRUWDQGZKHWKHUWKHUHLVDQ\UHDVRQDEOHSUREDELOLW\WKDW
   7KH0DJLVWUDWHHYDOXDWHGWKHFUHGLELOLW\RIWKHZLWQHVVHV             DQRWKHU SUHPLVH PLJKW EH PLVWDNHQO\ VHDUFKHG´  8QLWHG
DQGWKHIDFWVDWWKHVXSSUHVVLRQKHDULQJ7KHFRXUWIRXQGWKDW          6WDWHVY'XUN)GWK&LU$QHUURU
WKHSRVWDODGGUHVVLILQFRUUHFWDQGWKHVSHFLILFDWLRQWKDWWKH         LQGHVFULSWLRQGRHVQRWKRZHYHUDXWRPDWLFDOO\LQYDOLGDWHD
WUDLOHU ZDV WKH IRXUWK PRELOH KRPH RQ WKH OHIW ZHUH             VHDUFKZDUUDQW6HH8QLWHG6WDWHVY3URXW)G
LQFRQVHTXHQWLDOSDUWVRIWKHGHVFULSWLRQ5HO\LQJRQ'XUN             WK&LUVHHDOVR8QLWHG6WDWHVY%HGIRUG)G
WKH 0DJLVWUDWH FRUUHFWO\ KHOG WKDW WKH GHVFULSWLRQ ZDV              G &LU  VWDWLQJ WKDW WKH VWDQGDUG IRU
VXIILFLHQWO\SDUWLFXODUDQGDFFXUDWHDQGWKDWWKHUHZDVYLUWXDOO\        GHWHUPLQLQJVXIILFLHQWSDUWLFXODULW\RIDGHVFULSWLRQLQDVHDUFK
QR FKDQFH WKDW WKH ZURQJ SUHPLVHV ZRXOG EH VHDUFKHG              ZDUUDQW ³LV RQH RI SUDFWLFDO DFFXUDF\ UDWKHU WKDQ WHFKQLFDO
SXUVXDQW WR WKLV VHDUFK ZDUUDQW  $FFRUGLQJO\ WKH GLVWULFW      QLFHW\´FLWDWLRQRPLWWHG7KHWHVWIRUGHWHUPLQLQJZKHWKHU
FRXUWSURSHUO\DGRSWHGWKHPDJLVWUDWH¶VFRQFOXVLRQEHFDXVH               DVHDUFKZDUUDQWGHVFULEHVWKHSUHPLVHVWREHVHDUFKHGZLWK
WKHZDUUDQWLQFOXGHGDVXIILFLHQWGHVFULSWLRQRIWKHSUHPLVHV            VXIILFLHQW SDUWLFXODULW\ ³LV QRW ZKHWKHU WKH GHVFULSWLRQ LV
WREHVHDUFKHG                                                          WHFKQLFDOO\DFFXUDWHLQHYHU\GHWDLO´3URXW)GDW
                                                                         EXWUDWKHUZKHWKHUWKHGHVFULSWLRQLVVXIILFLHQW³WRHQDEOH
%.QRFNDQG$QQRXQFH                                                  WKHH[HFXWLQJRIILFHUWRORFDWHDQGLGHQWLI\WKHSUHPLVHVZLWK
                                                                         UHDVRQDEOH HIIRUW DQG ZKHWKHU WKHUH LV DQ\ UHDVRQDEOH
  $EVHQW H[LJHQW FLUFXPVWDQFHV WKH )RXUWK $PHQGPHQW                SUREDELOLW\ WKDW DQRWKHU SUHPLVHV PLJKW EH PLVWDNHQO\
UHTXLUHV WKH SROLFH WR NQRFN DQG DQQRXQFH WKHLU SUHVHQFH         VHDUFKHG´8QLWHG6WDWHVY*DKDJDQ)G
EHIRUH IRUFLEO\ HQWHULQJ D ORFDWLRQ WR H[HFXWH D VHDUFK          WK&LUFHUWGHQLHG86TXRWLQJ8QLWHG
ZDUUDQW:LOVRQY$UNDQVDV86$Q              6WDWHVY*LWFKR)GWK&LUVHHDOVR
RIILFHUVHUYLQJDVHDUFKZDUUDQWDWDKRXVHPXVWDQQRXQFHWKH            8QLWHG 6WDWHV Y 'RUURXJK  )G   WK &LU
DXWKRULW\XQGHUZKLFKKHLVDFWLQJDQGWKHSXUSRVHRIKLVFDOO          QRWLQJWKDWWKH³UHTXLVLWHVSHFLILFLW\RIWKHGHVFULSWLRQ
86&:KLOHWKHVWDWXWHGRHVQRWDSSO\WRVWDWH             GHSHQGVKHDYLO\RQWKHIDFWVRIHDFKFDVH´
DJHQWVVHUYLQJVWDWHVHDUFKZDUUDQWVWKHFRPPRQODZNQRFN
DQG DQQRXQFH UXOH LV JXLGHG E\ WKH )RXUWK $PHQGPHQW                7KHSUHVHQWFDVHLVIDFWXDOO\VLPLODUWRWKHIDFWVEHIRUHWKLV
UHDVRQDEOHQHVV LQTXLU\  :LOVRQ  86 DW                  FRXUWLQ'XUN,Q'XUNWKHGHIHQGDQWZDVDWHQDQWERDUGLQJ
$FFRUGLQJO\RIILFHUVPXVWZDLWD³UHDVRQDEOHSHULRGRIWLPH´
      8QLWHG6WDWHVY3HOD\R/DQGHUR                 1R    1R             8QLWHG6WDWHVY3HOD\R/DQGHUR          

LQ DQRWKHU SHUVRQ¶V KRPH  ,Q WKDW FDVH D VHDUFK ZDUUDQW   ,G)XUWKHUPRUHWKHFRXUWIRXQGWKDWWKHUHZHUHDGGLWLRQDO
VSHFLILHGWKDWWKHRIILFHUVZHUHWRVHDUFK³DVLQJOHIDPLO\UHG       FLUFXPVWDQFHV DYDLODEOH WR FODULI\ DQ\ LQDFFXUDFLHV LQ WKH
EULFN UDQFK KRPH ORFDWHG DW  )XOWRQ´ WKDW ZDV             ZDUUDQW WKDW FRXOG QRW OHDG WR D PLVWDNHQ VHDUFK RI RWKHU
³DSSUR[LPDWHO\KRXVHVWRWKHHDVWRI*UDQGYLHZ´'XUN              SUHPLVHV,GVHDUFKZDUUDQWZLWKZURQJDGGUHVVLVYDOLG
)GDW+RZHYHUXSRQH[HFXWLRQRIWKHZDUUDQWWKH         ZKHUH ZDUUDQW ODFNLQJ SK\VLFDO GHVFULSWLRQ RI SDUWLFXODU
RIILFHUVVHDUFKHGWKHKRPHDW)XOWRQZKLFKZDVWKUHH             DSDUWPHQWVSHFLILHVWKHQDPHRIWKHRFFXSDQWRIWKHDSDUWPHQW
KRXVHVWRWKHZHVWRI*UDQGYLHZ'XULQJWKHLUVHDUFKRIWKH         DJDLQVWZKLFKLWLVGLUHFWHGthe same officer applies for and
GHIHQGDQW¶VEHGURRPWKHRIILFHUVVHL]HGSLSHERPEVERPE             executes the warrant, and DJHQWV H[HFXWLQJ WKH ZDUUDQW
PDNLQJPDWHULDOVFKHPLFDOVDVLOHQFHUDQGDSHQJXQ               SHUVRQDOO\ NQHZ ZKLFK SUHPLVHV ZHUH LQWHQGHG WR EH
                                                                      VHDUFKHG  7KH 'XUN FRXUW DFNQRZOHGJHG WKDW FRXUWV
  %DVHGXSRQWKLVHYLGHQFHWKHGHIHQGDQWZDVLQGLFWHGIRU            URXWLQHO\XSKROGZDUUDQWVOLNHWKHRQHDWLVVXHZKHUHRQHSDUW
SRVVHVVLRQRIXQUHJLVWHUHGILUHDUPV7KHGHIHQGDQWPRYHGWR          RIWKHGHVFULSWLRQPLJKWEHLQDFFXUDWHEXWWKHGHVFULSWLRQKDV
VXSSUHVVWKHHYLGHQFHVHL]HGLQWKHVHDUFKRQWKHJURXQGVWKDW        RWKHUDFFXUDWHLQIRUPDWLRQWRLGHQWLI\WKHSODFHWREHVHDUFKHG
WKHZDUUDQWGLGQRWGHVFULEHZLWKSDUWLFXODULW\WKHSODFHWREH       ZLWKSDUWLFXODULW\)GDW$GGLWLRQDOO\WKHFRXUW
VHDUFKHG  6SHFLILFDOO\ WKH GHIHQGDQW DUJXHG WKH WKDW WKH    IRXQGWKDWWKHDIILGDYLWLQFRUSRUDWHGLQWRWKHVHDUFKZDUUDQW
KRXVHQXPEHUVKDGEHHQWUDQVSRVHGIURPWRDQG               VSHFLILHGWKDWWKHGHIHQGDQWZDVDWHQDQWRIWKHKRPHRZQHU
WKDWWKHGHVFULSWLRQRIWKHKRXVHZDV³WKUHHKRXVHVWRWKHHDVW       7KHFRXUWDOVRQRWHGWKDWWKHH[HFXWLQJRIILFHUKDGMXVWFRPH
RI*UDQGYLHZ´ZKHQLQIDFWWKHKRXVHZDV³WKUHHKRXVHVWR             IURPWKHKRXVHDQGKHZDVDOVRWKHDIILDQWRQWKHZDUUDQW
WKHZHVWRI*UDQGYLHZ´,G7KHGHIHQGDQWDOVRDUJXHGWKDW           %DVHGXSRQWKHVHILQGLQJVWKH&RXUWXSKHOGWKHZDUUDQW,G
WKHJRRGIDLWKH[FHSWLRQRI8QLWHG6WDWHVY/HRQ86           8QGHU 'XUN WKH SDUWLFXODULW\ UHTXLUHPHQW HOLPLQDWHV WKH
  GLG QRW DSSO\ EHFDXVH QR UHDVRQDEOH RIILFHU       DELOLW\ WR SURYLGH D JHQHUDO GHVFULSWLRQ RI WKH SUHPLVHV
ZRXOGEHOLHYHWKDWWKHGHVFULSWLRQLQWKHDIILGDYLWGHVFULEHG         0RUHRYHUWKHUHTXLUHPHQWQHFHVVLWDWHVDUHDVRQIRUWKHVHDUFK
)XOWRQ'XUN)GDW                                   DQGSODFHVOLPLWDWLRQVRQLW,G
  7KH 'XUN FRXUW KHOG WKDW WKH ZDUUDQW ZDV YDOLG                ,QWKHSUHVHQWFDVH/DQGHURGRHVQRWDUJXHWKDWWKHUHLVDQ
6SHFLILFDOO\ WKH FRXUW IRXQG WKDW WKH ZDUUDQW SURYLGHG D     LQDFFXUDF\LQWKHGHVFULSWLRQRIWKHPRELOHKRPH5DWKHUKH
UHDVRQIRUDQGDOLPLWDWLRQRIWKHVHDUFK'XUN)GDW       VXJJHVWVLWVDGGUHVV³LVLQDOOOLNHOLKRRG0DH&ROOLQV
7KHFRXUWGHWHUPLQHGWKDWWKHZDUUDQWGLGQRWUXQDIRXO         5RDG /RW ´  +RZHYHU WKLV GHVFULSWLYH ODQJXDJH LV QRW
RIWKH)RXUWK$PHQGPHQWEHFDXVHLWVXIILFLHQWO\GHVFULEHGWKH         LQFOXGHG LQ WKH ZDUUDQW QRU LV LW QHFHVVDU\  +HUH WKH
KRPHRZQHU¶VUHVLGHQFHGHVSLWHWKHWZRLQDFFXUDFLHV,G7KH         SDUWLFXODULW\UHTXLUHPHQWLVPHWDVWKHGHVFULSWLRQLQFOXGHV
FRXUWIXUWKHUUHDVRQHG                                               VSHFLILFGLUHFWLRQVIURPDQLGHQWLILDEOHSRLQWWRWKHPRELOH
                                                                      KRPHSDUNDW0DH&ROOLQV5RDGLQ+DPEOHQ&RXQW\
    7KH ZDUUDQW FRUUHFWO\ LGHQWLILHV WKH KRXVH DV D VLQJOH   7HQQHVVHH2QFHLQVLGHWKHSDUNWKHZDUUDQWGHVFULEHVWKH
    IDPLO\UHGEULFNUDQFKKRPHRQWKHQRUWKVLGHRI)XOWRQ           SDUWLFXODUWUDLOHUE\FRORUE\DFHUWDLQH[WHULRUWULPDQGE\D
    VWUHHW $OWKRXJK EULFN UDQFK VW\OH KRPHV PD\ EH           ZRRGHQGHFN  ,QDGGLWLRQWKHZDUUDQWLQFOXGHDQXQXVXDO
    FRPPRQ LQ 6KDZ
V QHLJKERUKRRG WKH ZDUUDQW DOVR             IHDWXUH RI WKH WUDLOHU WKH QXPEHU  GLVSOD\HG XQGHU D
    GHVFULEHVDPRUHXQXVXDOIHDWXUHDWHQE\ILIWHHQIRRW           ZLQGRZ DLU FRQGLWLRQHU RQ WKH ULJKW HQG RI WKH WUDLOHU
    PHWDOVWRUDJHVKHGWKHHQWUDQFHRIZKLFKLVVHFXUHGE\           0RUHRYHU$JHQW+DQQRQKDGDWWDFKHGDSKRWRJUDSKRIWKH
    DSODVWLFWLH                                                   WUDLOHUWRWKHDIILGDYLWLQFRUSRUDWHGLQWRWKHVHDUFKZDUUDQW
                                                                      7KXVHYHQLI/DQGHUR¶VVSHFXODWLRQRQWKHDFWXDODGGUHVVLV